Citation Nr: 0412265	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, peripheral 
vascular disease, and hypertension as secondary to Type II 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1971, with service in the Republic of Vietnam.  He 
was awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an informal hearing presentation dated in April 2004, the 
veteran's representative asserted new claims on his behalf as 
follows: a claim that a rating decision in August 1999, by 
denying entitlement to service connection for arthritis of 
the left knee, involved clear and unmistakable error (CUE); a 
claim that a rating decision in January 2002, by not granting 
an evaluation in excess of 20 percent for Type 2 diabetes 
mellitus, involved CUE; a claim of entitlement to special 
monthly compensation on account of loss of use of the right 
leg; and a claim of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities.  Those claims are referred to the RO 
for appropriate action.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the veteran's case, for the reasons stated below, the 
Board finds that further development is indicated.

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability which would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

The veteran has alleged that service connected Type II 
diabetes mellitus caused or has aggravated coronary artery 
disease, hypertension, and peripheral vascular disease.  The 
Board finds that a medical opinion on the question of whether 
Type II diabetes mellitus caused or aggravated cardiovascular 
disease and/or peripheral vascular disease is necessary to 
decide the veteran's appeal, see 38 C.F.R. § 3.159(c)(4), and 
this case will be remanded for that purpose.  The Board 
points out to the veteran that, when a claimant without good 
cause fails to report for an examination without which 
entitlement to a benefit cannot be established, an original 
compensation claim shall be rated on the basis of the 
evidence of record.  38 C.F.R. § 3.655.  

The Board also notes that an RO letter to the veteran dated 
in November 2001 notified him that he should submit medical 
treatment reports or a release for same showing treatment for 
diabetes mellitus and cardiovascular problems from when he 
was first diagnosed with those disorders.  The letter 
requested that the veteran submit copies of any records in 
his possession of private treatment of his diabetes and 
cardiovascular disease since his separation from active 
service which showed dates of treatment, findings, and 
diagnoses.  The letter also requested that the veteran 
identify dates of any treatment at VA medical facilities.  In 
addition, at an informal conference with the veteran's 
representative in April 2003, a Decision Review Officer (DRO) 
notified the representative that medical evidence showing 
when diabetes and heart/hypertension problems were diagnosed 
or a release for such medical evidence was needed to 
substantiate the veteran's claim.

The veteran has not responded to the RO's letter of November 
2001 or to the DRO's request of April 2003 by submitting 
medical evidence showing when his diabetes and his 
cardiovascular disease were first diagnosed or by identifying 
the physicians or medical facilities which made those 
diagnoses and any VA facilities at which he has been treated.  
While this case is in remand status, the veteran will have 
another opportunity to identify the health care providers who 
first diagnosed his diabetes and cardiovascular disease.  The 
Board points out to the veteran that such evidence is needed 
so that the medical opinion being requested in this case will 
be a fully informed one, and, advises him that "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  VA should again request that the 
veteran submit medical treatment reports 
or a release for same showing treatment 
for diabetes mellitus and cardiovascular 
problems from when he was first diagnosed 
with those disorders, to include copies 
of any records in his possession of 
private treatment of his diabetes and 
cardiovascular disease since his 
separation from active service which show 
dates of treatment, findings, and 
diagnoses.  VA should also request that 
the veteran identify any VA medical 
facilities at which he has been treated 
for diabetes, cardiovascular disease, or 
peripheral vascular disease.  VA should 
take appropriate steps to assist the 
veteran in obtaining identified evidence 
for association with the claims file.

2.  After any additionally-identified 
evidence is associated with the claims 
file the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate expertise 
to determine whether any relationship 
exists between the veteran's diabetes 
mellitus and his cardiovascular problems.  
The examiner must review the veteran's 
medical records in the claims file.  The 
examiner should then respond to the 
following:

	a.  Did the veteran's service-
connected Type II diabetes mellitus cause 
hypertension and/or any diagnosed heart 
disability or peripheral vascular 
disease?  

	b.  Did the veteran's service-
connected Type II diabetes mellitus 
result in any increase in the underlying 
severity of hypertension and/or any 
diagnosed heart disability or peripheral 
vascular disease?
	
For each of the above, if the examiner is 
unable to provide a yes or no opinion, he 
or she should so state, accompanied by an 
explanation with reference to the 
evidence and medical principles relied 
on.

	c.  In the event that the examiner 
finds that Type II diabetes mellitus did 
not cause but made hypertension and/or a 
heart disability or peripheral vascular 
disease worse, the examiner should 
identify, to the extent possible, the 
baseline manifestations which are due to 
the effects of non-service connected 
hypertension, heart disease, and 
peripheral vascular disease and the 
increased manifestations which, in the 
examiner's opinion, are due to Type II 
diabetes mellitus.

A rationale for all conclusions reached 
should be provided.

3.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


